Me. Justice Adams delivered the opinion of the court. It will be observed that the stipulation in respect to the condemnation proceeding, instituted June 5, 1891, does not, in terms, state that it was instituted for the opening of Armour avenue, or what it was for. This part of the stipulation, however, is immediately followed by the words, “ That afterwards, to wit, July 14, 1893, another ordinance was passed by the city council of the city of Chicago, ordering said Armour avenue to be opened,” etc., and the stipulation then proceeds to narrate the condemnation proceedings, etc., under the last mentioned ordinance. The use of the word “ another ” implies a previous ordinance for the same purpose. Also, counsel for defendant in error say, in their argument, “ On June 5, 1891, a condemnation proceeding was commenced to open said avenue,” meaning Armour avenue. It may, therefore, be assumed that the condemnation proceeding of 1891 was for the same purpose as that of 1893. The contention of counsel for plaintiff in error is that the writing obligatory, in the form of a bond, executed by John Holmes and Charlotte Holmes to defendant in error, only bound the obligors to pay the special assessment pending against the property conveyed to defendant in error at the time of the conveyance, and by virtue of an ordinance then in force, and not any special assessment which might thereafter be levied under and by virtue of another ordinance. Defendant’s' counsel, .on the contrary, contend that the writing obligatory bound the obligors to pay any assessment which might be made for the opening of Armour avenue in front of the property conveyed to defendant in error. We concur in the proposition of defendant’s counsel that the conveyance and writing obligatory, having been executed at the same time, and relating to the same subject-matter, must be construed together (Canterberry v. Miller, 76 Ill. 355), and therefore the undertaking of the obligors in the writing obligatory may be read as if set out at large in their deed of conveyance. Inasmuch as the decision of the question involved depends on the proper construction of the contract, if there is room for construction, reference is made to the following rules, which must govern us in our decision: “ The parties are bound by the recitals in the writing.” Wynkoop v. Cowing, 21 Ill. 570, 583; Ettelsohn v. Kirkwood, 33 Ill. App. 103. “ Courts can not adopt a construction of any legal instrument which shall do violence to the rules of language or the rules of law. Words must not be forced away from their proper signification to one entirely different,, although it might be obvious that the words used, either through ignorance or inadvertence, expressed a very different meaning from that intended.’” 2 Parsons on Contracts, 6th Ed., Secs. 494, 495; see also Id.", Sec. 496. In Canterberry v. Miller, supra, the court say: “It is no part of the duty of courts to make contracts for parties. * * * In Benjamin v. McConnell, 4 Gilm. 436, it was held that in the construction of a contract, where the language used was ambiguous, courts uniformly endeavor to ascertain the intention of the parties and to give effect to that intention; but where the language is unequivocal, although the parties may have failed to express their real intentions, there is no reason for construction, and the legal effect of the agreement must be enforced.” In ascertaining the meaning of an instrument, the words of the agreement must be construed as they are ordinarily understood, and, in the application of this rule, no distinction can be made between the contract of a surety and that of a principal. Shreffler v. Nadelhoffer, 133 Ill. 536, 552. We must look to the condition of the writing for the ascertainment of the undertaking of John and Charlotte E. Holmes. The words in the obligatory part of the instrument, viz., “ are held and firmly bound unto Maud Hageman, of Chicago, in the county of Cook and State of Illinois, in the amount of the special assessment for the opening of Armour avenue,” etc., are relied on by counsel for defendant in error, in support of their contention, but these words clearly relate solely to the penalty of the so-called bond, and are of no greater effect than if, instead of the words quoted, the amount of the assessment mentioned had been inserted in dollars as a penalty. The condition of the instrument recites the conveyance by Holmes and his wife of the property, describing it, to defendant in error, “ subject to a special assessment which is now pending on said property,” and then immediately following the word “ property ” are these words: “ And we hereby agree to pay said costs for the opening of Armour avenue in front of said property.” The obligatory part of the instrument mentions a special assessment for the opening of Armour avenue. The recital quoted immediately preceding the words of agreement to pay, etc., is of a special assessment now pending, and the stipulation admits a condemnation proceeding instituted June 5, 1891, for the opening of Armour avenue, supplemental to which an assessment may well have been pending August 31,1891, the date of the agreement. S: & C.’s Staf., Ch. 24, Art. 9, Sec. 53. In view of these circumstances, to what do the words “ and we hereby agree to pay said costs for the opening of Armour avenue in front of said above described property ” refer ? The words “ said costs ” must be referred to costs previously mentioned in the instrument, and the only costs so mentioned are those represented by the special assessment then pending, and levied for the costs of opening "Armour avenue. Suppose it appeared in the deed of conveyance of the property to defendant in error, as it appears from the writing obligatory and the stipulation, that an assessment was pending for the opening of Armour avenue, and that immediately following the description of the property in the deed, these words occurred: “Subject to a special assessment which is now pending on said property, and we hereby agree to pay said costs for the opening of Armour avenue in front of said above described property;” could it be held other-wise than that the liability of the grantors was limited to the payment of the then pending assessment ? We think not. In such case it might well be said the pending assessment, and that only, is recognized in the deed as an incumbrance; that, and that only, the grantors agreed to pay. The contention of counsel for defendant is, in substance, that the contract should be construed as if the obligors had, in terms, agreed to pay any special assessment which might at any time thereafter be levied on the property for the opening of Armour avenue. We can not so construe it without doing violence to the language used; without, in fact, forcing upon plaintiff in error a contract different from that made by his testatrix. We do not regard the contract as ambiguous or equivocal; on the contrary, we are of opinion that the liability of Charlotte E. Holmes and her husband is limited by the very words of the contract, to payment of the special assessment pending August 31, 1891, and that assessment having been abandoned by the repealing ordinance of February 25, 1892, there can be no recovery. The judgment will be reversed.